Robert L. Brown, Justice. The present case comes to this court as an appeal from a post-conviction order removing a court-appointed defense attorney, Val Price, from the representation of Rammie Hall in his appeal and awarding Price legal fees of $5,500 for work done in Hall’s capital murder trial. Rammie Hall continues to be represented in his separate trial by the part-time public defender, Murrey Grider. The notice of appeal from the trial judge’s order removing Price and setting his fee was filed in Hall’s case and was styled State of Arkansas versus Rammie E. Hall, Randolph County No. CR 90-67. Despite the notice of appeal, the record and briefs filed in this court are styled with Val Price versus State of Arkansas. On appeal, Price contests both his removal as court-appointed counsel and the amount of his fee award. We hold that Price has no basis for jurisdiction in this court, and we, therefore, dismiss the appeal. Price predicates jurisdiction on Ark. R. App. P. 2(a)(8), which permits an appeal when an order disqualifies an attorney from further participation in a case. The disqualification, of counsel envisioned in Ark. R. App. P. 2(a)(8) is something altogether different from what occurred in this case.  Appellate Rule 2(a) (8) had its genesis in a 1982 case where a motion was made by one party to disqualify counsel of the opposing party for violation of the Code of Professional Responsibility. Herron v. Jones, 276 Ark. 493, 637 S.W.2d 569 (1982); see also First American Carriers, Inc. v. The Kroger Co., 302 Ark. 86, 787 S.W.2d 669 (1990); Gipson v. Brown, 288 Ark. 422, 706 S.W.2d 369 (1986). The motion was granted, and the disqualification order was appealed. We held that the order was final, and that same date we issued a per curiam order amending Appellate Rule 2(a) to render appealable an order disqualifying counsel. In Re Amendment of rule 2 of the Rules of Appellate Procedure, 276 Ark. 605 (1982). In the present case, the trial judge, on his own motion, simply removed court-appointed counsel for purposes of the appeal, leaving the public defender to represent Rammie Hall. This removal is not a disqualification initially raised by opposing counsel on ethical grounds under Appellate Rule 2(a)(8) and, hence, does not constitute an appealable order under that Rule.  Price further asserts that the trial judge’s order removing him as counsel is a final order depriving Hall of his Sixth Amendment right to counsel. This appeal, though, is brought in the name of Val Price — not Rammie Hall. Moreover, the part-time public defender, Murrey Grider, is representing Hall on appeal, as he did in the capital-murder trial with Price. At the hearing on this question, Hall voiced no objection to the public defender’s continued representation of him on appeal or to Price’s removal. Accordingly, Price, in his separate appeal has no standing to assert that Hall is without counsel or that he alone can provide effective counsel to Hall. These rights are personal to Hall. See Kennedy v. Kelly, 295 Ark. 678, 751 S.W.2d 6 (1988). Should Hall wish to assert his Sixth Amendment rights, there is nothing to prevent him from doing so as part of his own appeal.  Price then goes forward and devotes virtually his entire brief to his contention that the fee awarded by the trial judge was inadequate. But that argument, standing alone, presents no independent basis for jurisdiction in this court, and we decline to address the issue. In sum, we can ascertain no basis for jurisdiction in this court. Because this appeal lacks an appropriate jurisdictional basis, we. dismiss it. Appeal dismissed.